In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-0082-CV
                              ________________________


                   IN THE INTEREST OF K.E. AND R.E., CHILDREN




                           On Appeal from the 47TH District Court
                                 Armstrong County, Texas
                   Trial Court No. 2374, Honorable Dan Schaap, Presiding


                                     March 27, 2013

                    ORDER OF ABATEMENT AND REMAND
                       Before Quinn, C.J., and Campbell and Pirtle, JJ.

       On March 20, 2013, appellant, the mother of K.E. and R.E., filed a notice of

accelerated appeal in the trial court challenging an order appointing appellee the Texas

Department of Family and Protective Services permanent managing conservator of the

children, and the mother and father the children’s possessory conservators. 1 We have

no indication the father has filed a notice of appeal.

       1
         We identify the children by their initials and their parents as the mother and the
father. See Tex. Fam. Code Ann. § 109.002(d) (West Supp. 2012); Tex. R. App. P.
9.8(a),(b)(2).
      Although the mother was represented in the trial court by an appointed attorney

ad litem, she appears pro se on appeal. The order from which this appeal is taken

states that the mother’s appointed attorney ad litem “shall continue in that capacity until

all appeals of a final order terminating parental rights are exhausted.” Family Code

section 107.016, entitled “Continued Representation; Duration of Appointment,”

provides:


      In a suit filed by a governmental entity in which termination of the parent-
      child relationship or appointment of the entity as conservator of the child is
      requested: . . . (2) an attorney appointed under this subchapter to serve as
      an attorney ad litem for a parent . . . continues to serve in that capacity
      until the earliest of: (A) the date the suit affecting the parent-child
      relationship is dismissed; (B) the date all appeals in relation to any final
      order terminating parental rights are exhausted or waived; or (C) the date
      the attorney is relieved of the attorney’s duties or replaced by another
      attorney after a finding of good cause is rendered by the court on the
      record.


Tex. Fam. Code Ann. § 107.016(2) (West Supp. 2012); see Tex. Fam. Code Ann. §

107.013(a),(c) (providing mandatory appointment of an attorney ad litem for an indigent

parent opposing the request of a governmental entity for termination or temporary

managing conservatorship).


      Because, from the limited information before us, it is unclear why the mother

does not have an appointed attorney ad litem on appeal, we abate the appeal and

remand the cause to the trial court for further proceedings. On remand, the trial court

shall use whatever means it finds necessary, which may include noticing and

conducting a hearing, to determine the following:


   1. Whether the mother’s appointed attorney ad litem has been relieved of his duties
      by a finding on the record of good cause;

                                            2
   2. If the mother’s attorney ad litem has not been relieved of his duties by a finding of
      good cause, whether such relief should now be granted;


   3. If the mother’s attorney ad litem has been or is relieved of his duties by a finding
      of good cause, whether the mother is entitled to appointment of a replacement
      attorney ad litem on appeal.
       If the trial court has relieved or now relieves the mother’s attorney ad litem of his

duties, and if it determines the mother is entitled to a replacement attorney ad litem on

appeal, then the trial court shall appoint an attorney ad litem for the mother. If the trial

court appoints a replacement attorney ad litem, it shall cause the name, address,

telephone number, fax number, and state bar number of the replacement attorney ad

litem to be provided to the Court.


       The trial court shall issue any findings of fact and conclusions of law and

recommendations it finds appropriate to support its determinations of the issues we

have listed. The trial court shall cause any findings and conclusions, recommendations,

and any orders made in conjunction with this order to be included in the clerk’s record.

It shall also cause the transcription of the evidence and argument presented at any

hearing conducted in conjunction with this order to be included in the reporter’s record.


       The clerk’s record and the reporter’s record in this appeal have not been filed. In

addition to the contents required by rule, they shall include any items and evidence

developed in response to this order. The clerk’s record and reporter’s record shall be

filed with the Court on or before April 19, 2013.


       It is so ordered.


                                                    Per Curiam


                                             3